Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-17-00362-CV

                                  Samuel C. PERKINS,
                                       Appellant

                                            v.

                              Lawanda C. Bryant PERKINS,
                                       Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CI04753
                       Honorable Norma Gonzales, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are assessed against Appellant Samuel C.
Perkins.

      SIGNED July 26, 2017.


                                             _________________________________
                                             Patricia O. Alvarez, Justice